Appeal from an order of the Family Court, Chautauqua County (Judith S. Claire, J.), entered October 17, 2013 in a proceeding pursuant to Family Court Act article 4. The order dismissed the objection of the Chautauqua County Department of Health and Human Services and affirmed the order of the Support Magistrate.
It is hereby ordered that the order so appealed from is *1347unanimously affirmed without costs (see Matter of Chautauqua County Dept. of Health & Human Servs. v Matteson, 126 AD3d 1338 [2015]).
Present — Scudder, P.J., Smith, Centra, Lindley and Valentino, JJ.